DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 3/21/22 have been fully considered and entered. Claims 1 and 11 have been amended as requested. Claims 3 and 14 are canceled. Applicant’s amendment to claims 1 and 11 are found sufficient to overcome the 112 2nd paragraph indefinite rejections. Applicant’s amendments to claims 1 and 11 are also found sufficient to overcome the anticipation and obviousness type rejections made over the cited prior art of Thomas et al., US 2006/0135024 A1. Specifically, the cited prior art of Thomas et al., US 2006/0135024 A1 does to teach stretching the non-woven in the lateral (cross) direction. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejections are set forth herein below. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 22 recites the limitation "degree of activation of the elastic film". There is insufficient antecedent basis for this limitation in the claims.


4.	Claims 6-7, 21 and 22 recites the limitation "degree of activation of the activated zone of the second non-woven".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 7-10, 18, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al., US 2004/0135286.
	The published patent application issued to Ying et al., teach stretching a non-woven in the cross direction prior to bonding to an elastic film (title, abstract, figure 1 and sections 0037 and 0038). Said non-woven is stretched to 100 % of its initial width (section 0038, claims 1 and 4and figure 1). Ying et al., does further teach necking down the non-woven, however, the Examiner is of the position that Applicants claims do limit claims 1 and 11 from further necking in the machine direction. Said stretched non-woven is heat set and further joined to an elastic film (claim 7). The Examiner is of the position that since the non-woven is initially stretched in the width direction to at least 100% greater than the original width (claim 4), the claimed activation zone would be created as claimed and thus said limitation is considered met. With regard to the claimed non-woven, Ying et al., teach the claimed types of webs (section 0040). With regard to claims 7 and 22, since the film is not stretched, the Examiner is of the position that the claimed difference of “activation” is met. With regard to claims 18 and 19, Ying et al., teach that the non-woven can be laminate of spun-bond/melt-blown or a combination of a spun-bond and a carded web (section 0040). 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 4-6, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al., US 2004/0135286 in view of Thomas et al., US 2006/0135024 A1.
	Ying et al., is set forth above. 
	Ying et al., does not teach the claimed second non-woven not having an activation zone. 
	Thomas et al., teach an elastic laminate comprising two outer non-stretched non-woven layers with a stretched elastic layer interposed there between (abstract and section 0046). 
	Thomas et al., teach an embodiment wherein the elastic film is stretched and the non-woven layers are attached in a relaxed state (sections 46-47 and figure 1). The Examiner is of the position that person of ordinary skill in the art would recognize that depending on the desired of stretch and use of the bonded laminate that the laminate can be made with a combination of activated and non-activated non-woven webs that are bonded to the elastic film prior to or after any activation in multiple configurations. Motivation to vary the combination of activated non-woven webs, non-activated webs and elastic films to form a stretched bonded laminate is found in the desire to increase the number of possible stretch combinations (machine, cross and/or omni) and end uses. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789